DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,247,926. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of the present application discloses a method directed to transmitting an unfocused ping, receiving ultrasound echoes, coherently combining echoes, forming first volumetric data, receiving ultrasound echoes, coherently combining echoes, forming second volumetric data and incoherently combining the first and second volumetric data.  Claim 6 of the patent similarly discloses these and additional features.  Claim 6 of the patent anticipates claim 1 of the present application. 
The dependent claims are also unpatentable in view of U.S. Patent No. 9,247,926.  Claim 2 of the present application is anticipated by claims 3, 4 and 8 of the patent and claim 3 of the present application is anticipated by claim 4 of the patent.  Claim 5 of the present application is anticipated by claim 5 of the patent.  Claim 4 of the present application discloses accessing calibration data comprising accessing an Internet-accessible database.  The patented claims do not explicitly disclose an “Internet-accessible database”; however, claim 4 of the patent discloses accessing calibration data stored remotely from the control system.  One of ordinary skill in the art would recognize an “internet-accessible database” as being a well-known and conventional type of remote storage database as disclosed in the patent.
Independent claim 6 is directed to an ultrasound imaging system comprising: an ultrasound transducer, a first transmit aperture, a first receive aperture, a second receive aperture, and a control system.  Claims 1 and 7 of the patent disclose respective ultrasound imaging systems which disclose the feature of claim 6 of the present application and additional features.  Claims 1 and 7 of the patent anticipate claim 6 of the present application.
The dependent claims are also unpatentable in view of U.S. Patent No. 9,247,926.  Claim 7 of the present application is anticipated by claims 3, 4 and 8 of the patent and claims 8 and 9 of the present application are anticipated by claim 4 of the patent.  Claim 11 of the present application is anticipated by claim 5 of the patent.  Claim 10 of the present application discloses accessing calibration data comprising accessing an Internet-accessible database.  The patented claims do not explicitly disclose an “Internet-accessible database”; however, claim 4 of the patent discloses accessing calibration data stored remotely from the control system.  One of ordinary skill in the art would recognize an “internet-accessible database” as being a well-known and conventional type of remote storage database as disclosed in the patent.  Claim 12 of the present application is anticipated by claim 2 of the patent.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the control system" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
The preamble of claims 4 and 5 are directed to “the system” of claims 3 and 2, respectively.  The independent claim is directed to a method, not a system.  Further, there is insufficient antecedent basis for this limitation in the claim.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROCHELLE DEANNA TURCHEN whose telephone number is (571)270-7104. The examiner can normally be reached Mon - Fri 6:30-2:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)272-7230. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROCHELLE D TURCHEN/Primary Examiner, Art Unit 3793